Pannell, Presiding Judge.
A complaint was filed by Lola Jackson individually and as administratrix of the estate of Jesse Gene Jackson, deceased, seeking recovery of damages for his death on August 1,1970, when he was killed in an airplane crash. The action was brought against Roy Riser, Glynnaire Aviation, Inc., and Piper Aircraft Corporation, and Successors, the complaint stating that Piper Aircraft was a foreign corporation "with Agent, Roy Riser, in Bulloch *87County, Georgia, where service may be perfected...” The return of service of the sheriff showed service on the day the action was brought was in the following language: "I have this 1st day of August, 1972, served the within by leaving a copy of same with Bill Davis as Agent for Piper Aircraft Corp., and Successors.” A similar return was made for Glynnaire Aviation, Inc., and a return as to Roy Riser shows service was made by leaving a copy at his most notorious place of abode.
Argued February 4, 1975
Decided June 12, 1975.
Wraggs & Wraggs, Joseph B. Bergen, for appellants.
Bouhan, Williams & Levy, Walter C. Hartridge, James E. Findley, Paul W. Painter, Jr., for appellees.
Piper Aircraft raised questions regarding the service and venue and ultimately made a motion to dismiss on the grounds the statute of limitation had run as to the claimant’s cause of action against it, apparently because of alleged inexcusable delay in perfecting service. The trial judge sustained the motion and complainant appealed without a certificate for review. Held:
The trial judge not having made an express determination that there was no just reason for delay and an express direction for the entry of a final judgment as to the defendant, Piper Aircraft, and there being no certificate for review, the appeal is premature and must be dismissed. See, Section 54 of the Civil Practice Act (Ga. L. 1966, pp. 609, 658; Code Ann. § 81A-154 (b)), and Section 1(a) 2 of the Appellate Practice Act (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; Code Ann. § 6-701 (a) 2); Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663); American Mut. Liab. Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751); Residential Developments, Inc. v. Dodd, 122 Ga. App. 674 (178 SE2d 333).

Appeal dismissed.


Quillian and Clark, JJ., concur.